UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7228



LACY HUGHES JOHNSON,

                                              Plaintiff - Appellant,

          versus


DANVILLE SHERIFF’S DEPARTMENT; LOUIS COLEMAN;
FRANKIE HORNE, Captain; STEVE SALMON, Lieu-
tenant; BELL SOUTH PHONE COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-491-7)


Submitted:   November 4, 1999            Decided:   November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Hughes Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lacy Hughes Johnson appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint

and denying his motion filed under Rule 59(e) of the Federal Rules

of Civil Procedure.    We have reviewed the record and the district

court’s memorandum opinion and order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Johnson v. Danville Sheriff’s Dep’t., No. CA-99-491-7 (W.D. Va.

Aug. 13 & 27, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2